Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 1, 2021

                                    No. 04-21-00121-CV

                 WESTOVER CONTINUING CARE CENTER LTD. CO.
     d/b/a Windemere at Westover Hills; Cantex Health Care Centers III, LLC; and Cantex
            Continuing Care Network, LLC f/k/a Cantex Senior Communities, LLC,
                                         Appellants

                                              v.

 Suzanne Smith ADAMS, Independent Executor of the Estate of John Parker Smith, Deceased,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI11249
                     Honorable Cynthia Marie Chapa, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, Appellee’s motion to dismiss is
GRANTED. This appeal is DISMISSED FOR WANT OF JURISDICTION. Appellants’ request
for alternative relief is DENIED.

       We tax costs of court for this appeal against Appellants Westover Continuing Care Center
Ltd. Co. d/b/a Windemere at Westover Hills; Cantex Health Care Centers III, LLC; and Cantex
Continuing Care Network, LLC f/k/a Cantex Senior Communities, LLC.

       It is so ORDERED on December 1, 2021.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2021.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court